Order and judgment (one paper), Supreme Court, New York County (Kenneth L. Shorter, J.), entered October 19, 1989, which granted the petition, vacated the administrative order and remanded the matter to respondent Classification Review Board for further consideration, is unanimously modified, on the law, the matter remanded to respondent Chief Administrative Judge, and otherwise affirmed, without costs.
Petitioner held the title of Deputy Clerk as an Albany County employee in the Albany City Police Court. Pursuant to the reclassification program for nonjudicial employees in the Unified Court System petitioner was reclassified as a State employee to the title of Senior Office Typist (JG-8). Petitioner appealed her classification pursuant to 22 NYCRR 25.45 (c) (now 25.41 [c]), contending that her duties, which include interviewing complainants, drawing informations and issuing warrants, were more complex than Senior Office Typist functions of answering routine procedural questions and preparing standard form letters. When the Chief Administrative Judge denied her appeal, petitioner further appealed to the Classification Review Board. By administrative order dated June 14, 1988, the Board upheld the classification determination.
Petitioner commenced this article 78 proceeding. The court held that petitioner’s duties were far more complex in nature than those denominated for a Senior Office Typist (JG-8) and thus the determinations were without a rational basis and remanded the matter to the Board for further consideration to the matter of the most appropriate classification.
The court properly compared the totality of the job descriptions and found the classification to be wholly arbitrary. However, the Board is only empowered to reverse or modify a particular classification of the Chief Administrative Judge if the determination is unjust or inequitable, and does not have the power to reclassify positions (Matter of Bellacosa v Classi*218fication Review Bd., 72 NY2d 383). The order should thus be modified to remand to the Chief Administrative Judge for further consideration. Concur—Ross, J. P., Carro, Rosenberger and Asch, JJ.